In re Thorne, Scott Allen; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR-86-834; Parish of Rapides, 9th Judicial District Court, Div. “D”, No. 213371.
*1171Granted in part and denied in part. Case remanded to the court of appeal to refer case back to the trial judge for the purpose of extending the time within which Assignments of Error Nos. 2, 3, 4, 5, 6, 8, 13 and 15 shall be filed in the district court and thereafter reviewed by the court of appeal. La.Code Crim.P. art. 844, as amended in 1984. In all other respects, the application is denied.